2 N.Y.2d 803 (1957)
Paul Waterman, Respondent,
v.
State of New York, Appellant, (Claim No. 32473.)
Court of Appeals of the State of New York.
Argued November 16, 1956.
Decided January 10, 1957.
Jacob K. Javits, Attorney-General (George R. Rothlauf, James O. Moore, Jr., and Joseph H. Murphy of counsel), for appellant.
Robert W. Hartnett and Wilfred E. Hoffmann for respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, with costs; no opinion.